DETAILED ACTION

The present application, filed on or after March 16, 2013, is being examined under the first inventor to file provisions of the AIA . 

Claim Rejections - 35 USC § 103

In the event the determination of the status of the application as subject to AIA  35 U.S.C. 102 and 103 (or as subject to pre-AIA  35 U.S.C. 102 and 103) is incorrect, any correction of the statutory basis for the rejection will not be considered a new ground of rejection if the prior art relied upon, and the rationale supporting the rejection, would be the same under either status.  

The following is a quotation of 35 U.S.C. 103 which forms the basis for all obviousness rejections set forth in this Office action:
A patent for a claimed invention may not be obtained, notwithstanding that the claimed invention is not identically disclosed as set forth in section 102 of this title, if the differences between the claimed invention and the prior art are such that the claimed invention as a whole would have been obvious before the effective filing date of the claimed invention to a person having ordinary skill in the art to which the claimed invention pertains.  Patentability shall not be negated by the manner in which the invention was made.


Claims 1, 6, and 12 are rejected under 35 U.S.C. 103 as being unpatentable over Kim (U.S. Publication 2005/0165989), hereinafter Kim in view of Akahane (U.S. Publication 2018/0269864), hereinafter Akahane.

Referring to claim 1, Kim teaches, as claimed, a two-way communication circuit comprising: 

two chips (see Fig. 2); and 

a data transmission line (see Fig. 2, SCL or SDA) coupled between the two chips; wherein: 

each of the two chips comprises a random access memory (see Fig. 3 Storage Part 160 or Storage Part 260), a data control module (see Fig. 3, Data Processor 140 or Data Processor 240), a data line control module (see Fig. 3, Controller 150 or Controller 250); 

the random access memory is configured to store data (Note, the storage parts stores data); 

the data control module is coupled to the random access memory (see Fig. 3), the data control module is configured to obtain data of a first address (see Fig. 5, Step S520; Note, 1st loop send an address) from the random access memory, and store data of a second address (see Fig. 5; Step S530; Note, received data from first stored data) received from the other one of the two chips into a second address of the random access memory (see Fig. 5, Step S530; Note, Send and Receive Data); 

the data line control module is coupled to the data control module and the data transmission line, the data line control module configured to send the obtained data of the first address to the other chip through the data transmission line to perform a write operation (see Fig. 3 and citations above).

Kim does not disclose expressly a single wire two-way communication circuit and a data line monitoring module configured to receive the data sent by the other chip through the data transmission line to perform a read Page 18 of 26operation.

Akahane does disclose a single wire two-way communication circuit (following technique formerly proposed as a single wire two-way communication; see Paragraph 7) and a data line monitoring module (see Fig. 1, Monitoring Section) configured to receive the data (see Fig. 1, Voltage Signal) sent by the other chip through the data transmission line to perform a read Page 18 of 26operation (see Fig. 1, Memory).

At the time of the invention it would have been obvious to a person of ordinary skill in the art to incorporate a single wire two-way communicating semiconductor device of Akahane into Master/Slave chips of Kim.

The suggestion/motivation for doing so would have been to further prevent the increase in size of semiconductor chip by using single wire and techniques to improve upon single wire two way communications discussed in Akahane.

As to claims 6 and 12, they are directed to a method to implement the device as set forth in claim 1.  Therefore, they are rejected on the same basis as set forth hereinabove.


Allowable Subject Matter

Claims 2-5, 7-11, and 13-17 are objected to as being dependent upon a rejected base claim, but would be allowable if rewritten in independent form including all of the limitations of the base claim and any intervening claims.



Contact Information

Any inquiry concerning this communication or earlier communications from the examiner should be directed to Hyun Nam whose telephone number is (571) 270-1725 and fax number is (571) 270-2725.  The examiner can normally be reached on Monday through Friday 8:30 AM to 5:00 PM EST.  If attempts to reach the examiner by telephone are unsuccessful, the examiner’s supervisor, Aimee Li can be reached on (571) 272-4169.  The fax phone number for the organization where this application or proceeding is assigned is 571-273-8300.  Information regarding the status of an application may be obtained from the Patent Application Information Retrieval (PAIR) system.  Status information for published applications may be obtained from either Private PAIR or Public PAIR.  Status information for unpublished applications is available through Private PAIR only.  For more information about the PAIR system, see http://pair-direct.uspto.gov. Should you have questions on access to the Private PAIR system, contact the Electronic Business Center (EBC) at 866-217-9197 (toll-free). If you would like assistance from a USPTO Customer Service Representative or access to the automated information system, call 800-786-9199 (IN USA OR CANADA) or 571-272-1000.


/HYUN NAM/Primary Examiner, Art Unit 2183